Exhibit 10.04

[FAIRCHILD LOGO]

Fairchild Semiconductor 2007 Stock Plan

Non-Qualified Stock Option Agreement

This is a Non-Qualified Stock Option Agreement (the “Agreement”) under the
Fairchild Semiconductor 2007 Stock Plan, as amended from time to time (the
“Plan”), dated                              (the “Grant Date”) between Fairchild
Semiconductor International, Inc. (the “Company”) and                     , a
regular salaried employee of the Company or one of its subsidiaries (“you” or
the “Optionee”).

 

1. Option Grant; Exercise Price

     The Company grants you the option to purchase up to              Shares at
an exercise price of $             per Share. This option grant is subject to
the terms of this Agreement and the Plan. If there is a conflict between the
terms of this Agreement and those of the Plan, the terms of the Plan will
govern. Capitalized terms not defined in this Agreement are defined in the Plan.

2. Option Term; Vesting

     The term of your option is 8 years and one day from the Grant Date. Your
option terminates at the end of the term and cannot be exercised after the term.
You can exercise your option only to the extent it has vested. Your option will
vest in increments, as follows:       

Vesting Date

  

Percentage Vested

(including portion that vested the preceding year)

         

1st Anniversary of Grant Date

   25%        

2nd Anniversary of Grant Date

   50%        

3rd Anniversary of Grant Date

   75%        

4th Anniversary of Grant Date

   100%   

3. Termination of Employment

    

You must remain an employee of the Company or an Affiliate to be able to
exercise your option, except as follows:

 

Retirement, Disability or death. If your employment terminates because of your
Retirement or Disability (as those terms are defined in the Plan) or your death,
then you (or your estate) will have five years from your termination date to
exercise your option, unless the option term ends earlier, in which case you (or
your estate) will have until the end of the term to exercise. In addition, if
your employment terminates because of your Retirement or Disability and you die
within the five-year exercise period, your estate will have at least one year
after your death to exercise, unless the option term ends earlier, in which case
your estate will have until the end of the term to exercise.

 

Termination by the Company. If your employment is terminated for Cause (as
defined in the Plan), all options will be terminated, whether or not vested, and
you may have to repay any gains on prior exercised options. If your employment
is terminated by the Company not for Cause and not as a result of your
Retirement, Disability or death, then you (or your estate) will have 90 days
from your termination date to exercise your option, unless the option term ends
earlier, in which case you (or your estate) will have until the end of the term
to exercise.

 

All other cases. If your employment terminates because you resign voluntarily,
or for any other reason other than those stated above, you (or your estate, if
you die within the period) will have 30 days from your termination date to
exercise your option, unless the option term ends earlier, in which case you (or
your estate) will have until the end of the term to exercise.

 

Regardless of the cause of your termination, you (or your estate) can exercise
your option only to the extent it is vested on your termination date.

4. No Acquired Rights

    

Discretionary grant. Any options granted under the terms of this Agreement are
entirely at the discretion of the Company. With the approval of the Board, and
subject to the terms of the Plan, the Administrator may terminate, amend, or
modify the Plan; provided, however, that except as provided in the Plan, no such
termination, amendment, or modification of the Plan may in any way impair your
rights under this Agreement without your consent.

 

No acquired right. The options granted under the terms of this Agreement do not
make you eligible for any further options at any time in the future.

 

Not part of employment contract/No guarantee of employment. The options are not
part of your employment relationship or remuneration under your employment
contract, nor will they be included in the calculation of severance payments,
retirement benefits, or other payments, if any, upon termination of your
employment. Moreover, neither the Plan nor this Agreement imposes an obligation
on the Company to at any time continue your employment relationship with the
Company.

 

Not liable for Loss of Value. The Company is not liable for any financial loss
on your part as a result of any mandatory taxes and other withholdings related
to the options or financial loss due to foreign exchange fluctuations between
your local currency and the U.S. dollar (if applicable). Nor will the Company or
its Affiliates be liable for any loss of value of the shares upon the exercise
of the option.



--------------------------------------------------------------------------------

5. Foreign Exchange/ Ownership

     Please note that the exercise of your option may result in your ownership
of the Company’s common stock, and may also require the transfer of funds
outside of your country to the U.S. (if you are a non-U.S. participant), and the
use of a U.S.-based brokerage account. By signing this Agreement you acknowledge
that you will personally bear responsibility for any compliance requirements
under local or national law regulating such foreign investment and capital
flows. These laws may change from time to time and the Company cannot guarantee
that you will be able to use all of the exercise methods permitted under the
Plan. It is recommended to seek your own professional advice in relation to your
participation in this stock option program.

6. Personal Data Protection

     By signing this Agreement, you confirm that you understand and agree that
it will be necessary for the administration of the Plan to collect and process
your personal data relating to the options that were granted to you. Moreover,
if you are a non-U.S. participant it may be necessary to transfer this personal
data, outside of the country in which you work or are employed, to the United
States or any other third countries. By signing this Agreement, you explicitly
consent to the collection, use and transfer of your personal data for the above
described purpose to the Company or its Affiliates and any third party service
provider as selected by the Company insofar it relates to the administration of
the Plan. The United States may be considered to have a different or lower level
of data protection than your country. You may request access to and correction
of your personal data by contacting your local Human Resources Manager. You
understand that failure to consent to the collection use and transfer of your
personal data for the administration of Plan may affect your ability to receive
options.

7. Electronic Delivery

     The Company may, in its sole discretion, decide to deliver any documents
related to any awards granted under the Plan by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company, and
such consent shall remain in effect throughout your term of employment or
service with the Company and thereafter until withdrawn in writing by you.

8. Non-Transferability

     Your options are not transferable except by will or the laws of descent and
distribution. This option shall not be subject to attachment or similar process.
Any attempted sale, pledge, assignment, transfer or other disposition of your
option contrary to the provisions of this Agreement or the Plan, or the levy of
any attachment or similar process upon your option, shall be null and void
without effect.

9. Applicable Law

     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

10. Signatures

     Your signature and the signature of an authorized officer of the Company
below indicate your and the Company’s agreement to the terms of this Agreement
as of the Grant Date.      OPTIONEE:   
FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.     

 

  

/s/ Mark S. Thompson

        [Name]    Mark S. Thompson         Global ID:    President and CEO   